IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00022-CR
 
Michael Anshun Walker,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 13th District Court
Navarro County, Texas
Trial Court No. 30597
 

MEMORANDUM  Opinion





 
            Michael Anshun Walker was convicted of
possession of a controlled substance with the intent to deliver, within a
drug-free zone.  Tex. Health &
Safety Code Ann. §§ 481.112(a), (d); 481.134(c) (Vernon 2010).  He was
sentenced to 65 years in prison and assessed a $10,000 fine.  We affirm.
            Walker’s appellate counsel filed an Anders
brief and a motion to withdraw as counsel.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Counsel concludes
that the appeal is frivolous.  Walker was informed of the right to file a pro
se response to his counsel’s Anders brief.  Walker attempted to file a
response; however, it was not properly served.  Walker was given an opportunity
to correct that deficiency but did not do so.  Because Walker did not provide
proper proof of service, his response was stricken.
            Counsel's brief evidences a
professional evaluation of the record for error, and we conclude that counsel
performed the duties required of appointed counsel.  See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978); see also In re Schulman, 252 S.W.3d at 407.
            In reviewing an Anders appeal,
we must, "after a full examination of all the proceedings, . . . decide
whether the case is wholly frivolous."  Anders at 744; accord
Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App.
1991); Coronado v. State, 996 S.W.2d 283, 285 (Tex. App.—Waco 1999,
order) (per curiam), disp. on merits, 25 S.W.3d 806 (Tex. App.—Waco 2000, pet.
ref'd).  An appeal is "wholly frivolous" or "without merit"
when it "lacks any basis in law or fact."  McCoy v. Court of
Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 
(1988).  Arguments are frivolous when they "cannot conceivably persuade
the court."  McCoy, 486 U.S. at 436.  An appeal is not wholly frivolous
when it is based on "arguable grounds."  Stafford, 813 S.W.2d
at 511.
            After reviewing the brief and the
entire record in this appeal, we determine the appeal to be wholly frivolous.  See
Bledsoe v. State, 178 S.W.3d at 826-27.  Accordingly, we affirm the
trial court's judgment.
            Should Walker wish to seek further
review of this case by the Texas Court of Criminal Appeals, Walker must either
retain an attorney to file a petition for discretionary review or Walker must file a pro se petition for discretionary review.  Any petition for
discretionary review must be filed within thirty days from the date of either
this opinion or the last timely motion for rehearing that was overruled by this
Court.  See Tex. R. App. P.
68.2.  Any petition for discretionary review must be filed with this Court,
after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 68.4.  See also In re Schulman, 252 S.W.3d
403, 409 n.22 (Tex. Crim. App. 2008) (citing Glover v. State, No. 06-07-00060-CR, 2007 Tex. App. LEXIS 9162 (Tex. App.—Texarkana Nov. 20, 2007, pet. ref'd) (not designated for publication).
            Counsel's request that she be allowed
to withdraw from representation of Walker is granted.  Additionally, counsel
must send Walker a copy of our decision, notify Walker of his right to file a
pro se petition for discretionary review, and send this Court a letter
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.  Tex. R. App. P. 48.4; see also In
re Schulman, 252 S.W.3d at 409 n. 22.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Affirmed
Opinion
delivered and filed August 25, 2010
Do
not publish 
[CR25]